AMENDMENT NO. 1

TO

ASSET PURCHASE AGREEMENT

 

This Amendment No. 1 to Asset Purchase Agreement (this “Amendment”) is made and
entered into effective as of May 30, 2014, by and among EC Company, an Oregon
corporation (“Purchaser”), WPCS INTERNATIONAL – SEATTLE, inc., a Washington
corporation (“WPCS-Seattle”), and WPCS INTERNATIONAL INCORPORATED (“WPCS”), a
Delaware corporation (WPCS-Seattle and WPCS are collectively referred to as the
“Sellers” and each individually as a “Seller”). Sellers and Purchaser are
collectively referred to herein as the “Parties”.

 

RECITALS

 

A. The Parties entered into that certain Asset Purchase Agreement dated March
31, 2014 (the “Agreement”), pursuant to which Purchaser desires to purchase from
the Sellers, and the Sellers desire to sell and transfer to Purchaser, the
assets of the Sellers relating to the Business, other than the Excluded Assets
upon the terms and conditions contained in the Agreement. Any capitalized term
not otherwise defined herein shall have the meaning given under the Agreement.

 

B. The Parties desire to extend the date that the Agreement may be terminated if
the Closing Date has not occurred to September 30, 2014.

 

C. The Parties desire to amend the Agreement to provide for a Purchase Price
reduction in the event that the Closing Date has not occurred on or before July
31, 2014.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the covenants contained herein and other
valuable ‎consideration, the receipt and adequacy of which are hereby
acknowledged, the Members covenant ‎and agree as follows:‎

 

1.                  Amendment.

 

(a)A new Section 2.8 is added to the Agreement as follows:

 

“2.8 Purchase Price Reduction. In the event that the Closing Date occurs on or
after August 1, 2014 through no fault of the Purchaser, the Purchase Price (as
calculated under Section 2.4(a) above) shall be decreased by ONE HUNDRED
THOUSAND DOLLARS ($100,000.00) (the “Purchase Price Reduction”).”

 

(b)A new Section 8.17 is added to the Agreement as follows:

 

“8.17 Due Diligence – Closing Date After May 31, 2014. Notwithstanding anything
to the contrary under Section 8.14 above, in the event that the Closing Date
occurs on or after June 1, 2014, Purchaser shall have concluded, in its sole and
absolute discretion, that the Business, Purchased Assets, Assumed Contracts,
results of operation or condition (financial or otherwise) of the Sellers meet
all of Purchaser’s requirements and are in all respects satisfactory to
Purchaser.”

 

1

 



(c)                Section 10.1(d) of the Agreement is amended and restated in
its entirety as follows:

 

“(d) By any Party hereto in writing, if the Closing Date has not occurred by
September 30, 2014, unless the failure of the Closing to occur by such date
shall be due to the failure of the Party seeking to terminate this Agreement to
perform or observe the covenants and agreements set forth herein.”

 

2.                  Other Provisions. The provisions of the Agreement that are
not amended or deleted by this Amendment remain unchanged and in full force and
effect.

 

3.                  Signatures. This Amendment may be signed in counterparts. A
fax transmission of a signature page will be considered an original signature
page. At the request of a party, the other party will confirm a fax-transmitted
signature page by delivering an original signature page to the requesting party.

 

[SIGNATURE PAGE FOLLOWS]

 

2

 

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of
‎the date first set forth above.‎

 

PURCHASER:

EC COMPANY

 

 

By: /s/ Joel Scroggy                

Name: Joel Scroggy

Title: Chief Financial Officer

 

 

SELLERS:

WPCS INTERNATIONAL – SEATTLE, INC.

 

 

By: /s/ Joseph Heater             

Name: Joseph Heater
Title: Chief Financial Officer

 

 

 

WPCS INTERNATIONAL INCORPORATED

 

 

By: /s/ Joseph Heater             

Name: Joseph Heater
Title: Chief Financial Officer

 



3

